Exhibit 99.2 Non-GAAP Measures We prepare our financial statements in accordance with generally accepted accounting principles (GAAP). Within our investor presentation materials, we make reference to the following measures: non-GAAP adjusted earnings before interest, taxes depreciation and amortization (EBITDA), non-GAAP net income (loss) applicable to preferred and common shareholders, non-GAAP diluted earnings per common share and non-GAAP net margin. These non-GAAP measurements have been included as supplemental information. We believe that these measurements represent a useful internal measure of performance. Accordingly, where these non-GAAP measures are provided, it is done so that investors have the same financial data that management uses in evaluating performance with the belief that it will assist the investment community in assessing our underlying performance. However, because these measures are not determined in accordance with accounting principles generally accepted in the United States, such measures are susceptible to varying calculations and not all companies calculate the measures in the same manner. As a result, the aforementioned measures as presented may not be directly comparable to a similarly titled measures presented by other companies. These non-GAAP measures are presented as supplemental information and not as alternatives to any GAAP measurements. Reconciliation of Non-GAAP Financial Measures - Unaudited (amounts in thousands, except share data) Fiscal Year Q3 YTD 2013 Q3 YTD 2012 GAAP net income (loss) $ 18,314 $ 12,730 $ 16,379 $ 19,549 $ 15,957 $ 2,419 $ ) Depreciation and amortization expenses 9,804 10,923 14,556 14,859 15,360 16,278 16,213 Loss on impairment and asset disposals, net - - 4,955 3,478 826 9,928 72,185 Restructuring expense (benefit) - - - ) ) 40 8,926 Gain on the settlement of unclaimed property liabilities ) - ) - Interest expense 1,346 2,566 3,172 2,892 4,244 7,754 10,334 Income tax expense (benefit) 7,788 5,296 6,659 1,597 4,769 ) ) Loss (income) on discontinued operations, net of tax 1,246 35 51 ) 853 1,132 11,169 Non-GAAP adjusted EBITDA $ 36,342 $ 31,550 $ 45,089 $ 41,415 $ 40,326 $ 36,124 $ 37,939 39 Weeks Ended September 29, September 23, GAAP net income (loss) applicable to preferred and common shareholders $ 18,314 $ ) Net of tax impact of excluding certain non-recurring items - see Note 1 ) 546 Impact of excluding certain non-recurring income tax items ) 263 Net of tax impact of excluding loss (income) on discontinued operations 1,245 35 Impact of excluding excess of redemption value over carrying value of preferred shares redeemed - 35,776 Non-GAAP net income applicable to preferred and common shareholders $ 17,477 $ 12,987 Non-GAAP diluted earnings per share $ 0.49 $ 0.35 Non-GAAP net margin - see Note 2 % % Shares: Weighted average number of common shares outstanding - basic 34,688,579 34,283,068 Dilutive shares 1,040,872 844,881 Dilutive convertible preferred stock - 2,368,321 Weighted-average number of common shares outstanding - diluted 35,729,451 37,496,270 Total revenues used for non-GAAP net margin $ 297,758 $ 281,710 Note 1: Excludes 2013 after tax impacts of gains from two casualty loss claims; and 2012 after tax impacts of debt issuance costs written-off and legal fees related to the amendment to the senior credit facility. Note 2: Non-GAAP net income applicable to preferred and common shareholders divided by total revenues.
